Citation Nr: 1022096	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residuals of central serous chorioretinopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1988 to April 
1992. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the Veteran's service connection 
claim for central serous chorioretinopathy at a 0 percent 
disability rating (noncompensable).  During the pendency of 
this appeal, jurisdiction of the claims folder was 
transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

In order to address the merits of the claim for an initial 
compensable rating for central serous chorioretinopathy, the 
Board finds that additional development of the evidence is 
required in the form of a VA examination, from an appropriate 
specialist.  

Pursuant to 38 U.S.C. § 5103A (West 2002), the VA's duty to 
assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  This 
duty includes providing an examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The record is 
inadequate and the need for a contemporaneous examination 
occurs when the evidence indicates that the current rating 
may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where the appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

The Veteran first complained of central serous 
chorioretinopathy due to his hypertension in October 2004.  
He was provided with VA examination regarding his eye 
disorder in February 2005, over five years ago.  At that 
examination, the VA examiner concluded that the Veteran was 
experiencing "resolved CSCR [central serous 
chorioretinopathy]" due to his service-connected 
hypertension, but opined that this disorder was likely to 
recur, that the Veteran might have additional bouts in the 
future, and eventually a subsequent distortion and field 
defect was likely to become permanent. 

The Veteran later submitted a private treatment record dated 
in June 2005 by T. Baudo, M.D., which noted that the Veteran 
had a "superior pigmented scar in the macula" of his right 
eye.  Dr. Baudo indicated that this was not related to a 
prior laser treatment, but instead to the Veteran's central 
serous chorioretinopathy, and caused him to experience a 
small scotoma below his central vision in the right eye.  Dr. 
Baudo did indicate that the Veteran currently has 20/20 
vision in both eyes with normal pressures in his eyes and no 
cataracts.  Under the VA's Schedule for Rating Disabilities 
(Rating Schedule), a scotoma is rated at 10 percent if it 
affects at least one-quarter of the visual field, or if it is 
centrally located, alternatively a scotoma is to be evaluated 
based on visual impairment.  See 38 C.F.R. § 4.79, Diagnostic 
Code 6081.  The VA examination of February 2005, and the June 
2005 record provided by Dr. Baudo both fail to adequately 
address the criteria for rating the manifestations of the 
Veteran's central serous chorioretinopathy because they do 
not address the proportion of the visual field affected by 
the right eye scotoma.  Furthermore, given the length of time 
and the VA medical examiner's indication that the Veteran's 
condition might deteriorate in the future, the medical 
evidence of record may not adequately address the current 
severity of the Veteran's central serous chorioretinopathy. 

Therefore, since the medical evidence of record does not 
adequately address the manifestations of the Veteran's 
central serous chorioretinopathy, and five years have passed 
since the Veteran's central serous chorioretinopathy was last 
assessed, a new VA medical examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination, by an appropriate 
specialist, to assess the current 
severity of the Veteran's right central 
serous chorioretinopathy.  All required 
tests and studies should be performed 
as deemed necessary by the examiner.  
Failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for the Veteran's 
claim.  

	The examiner should specifically 
address the criteria provided for 
rating a scotoma under Diagnostic Code 
6081, in assessing the amount of the 
visual field affected, and any affect 
the Veteran's central serous 
chorioretinopathy may have on his 
visual acuity.  Any additional affects 
of the Veteran's service-connected 
central serous chorioretinopathy on his 
employment should be noted.  The use of 
such tests, as well as the results 
found, should be noted in the 
examination report.  
	
2.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then readjudicate the claim, including 
considering whether the Veteran's central 
serous chorioretinopathy merits a 
compensable rating, including considering 
whether the disability merits a 
compensable rating under Diagnostic Code 
6081.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


